Exhibit 10.1




Amendment to Employment Contract – Andrew McKinnon







BlastGard International, Inc.

2451 McMullen Booth Road, Ste. 207

Clearwater, FL 33759




Gentlemen:




This is to confirm that I have agreed to accept payment of my monthly salary
pursuant to my employment contract through the monthly issuance of BlastGard
International Common Stock based on a 15% discount to the fair market value of
the Company’s Common Stock based on the ten preceding trading days prior to the
conversion date. The fair market value of the Company’s Common Stock is defined
as the average of the closing sales price of the Company’s Common Stock on the
OTC Electronic Bulletin Board for the ten trading days preceding the last day of
each month (conversion date of the monthly salary).  The salary conversion shall
not at any time be convertible at a conversion price below $.10 per share (the
“Floor Price”). The foregoing shall become effective for the month of December
2008, it being recognized that the first delivery of stock will occur on or
about January 2, 2009 as payment for the month of December.







October 17, 2008

 

 

 

 

 

 

 

 

/s/ Andrew McKinnon




Agreed to and Accepted by:

 

 

 

BLASTGARD INTERNATIONAL, INC.

 

 

 

 

By:  

 

 

 

/s/ Michael J. Gordon, Chief Financial Officer

 















